COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:       Metropolitan Transit Authority v. Beverly Brooks
                           and
                           Beverly Brooks v. Metropolitan Transit Authority

Appellate case number:     01-16-00158-CV

Trial court case number:   2013-19862

Trial court:               269th District Court of Harris County

      Appellant, Metropolitan Transit Authority (“METRO”), and appellant, Beverly
Brooks, filed notices of appeal of the trial court’s final judgment, signed on December 4,
2015. Each appellant’s brief was due on August 8, 2016. See TEX. R. APP. P. 38.6(a). On
August 29, 2016, Brooks filed her appellant’s brief. METRO’s appellee’s brief, therefore,
was due on September 28, 2016.
       After we granted two motions for an extension of time, METRO’s appellant’s brief
was due on December 16, 2016, with no additional extensions. On November 7, 2016, we
granted METRO’s motion to extend the time to file its appellee’s brief and extended the
time to file that brief to December 16, 2016, with no further extensions. METRO then filed
another motion to extend, representing that it “has been trying to settle this appeal.” We
granted an extension to January 17, 2017, and notified METRO that no additional
extensions would be granted.
       METRO, however, did not file a brief. On January 26, 2016, the Clerk of this Court
notified METRO that, unless we received METRO’s appellant’s brief by February 6, 2017,
the appeal might be dismissed for want of prosecution. On February 1, 2017, METRO
responded with another motion for extension, representing that it “has been trying to settle
this appeal” and requesting an extension to February 28, 2017 “due to a busy work
schedule.”
      We deny motion. Nevertheless, METRO’s appellant’s and appellee’s briefs are
due to be filed no later than TUESDAY, FEBRUARY 28, 2017. If the Clerk of this
Court does not receive METRO’s appellant’s brief by February 28, 2017, the Court
may dismiss METRO’s appeal of the December 4, 2015 judgment for want of
prosecution or failure to comply with a requirement of the Texas Rules of Appellate
Procedure or an order of this Court. See TEX. R. APP. P. 38.8(a)(1), 42.3. And, if the
Clerk of this Court does not receive METRO’s appellee’s brief by February 28, 2017,
the Court may set the appeal for submission without METRO’s appellee’s brief.
      It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually    Acting for the Court

Date: February 17, 2017